Citation Nr: 1236446	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left wrist disability.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar disc disease, status post laminectomy at L4-L5.

3.  Entitlement to an initial rating in excess of 10 percent from March 3, 2010, to May 22, 2012, and in excess of 20 percent from May 22, 2012, for L5-S1 radiculopathy affecting the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from January 1982 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the current appeal, and specifically in an August 2012 rating decision, the RO awarded an increased rating of 20 percent for the Veteran's L5-S1 radiculopathy of the left lower extremity, effective from May 22, 2012.  

The Board notes that the Veteran requested a hearing before a Decision Review Officer, but withdrew his request for a hearing through written correspondence, dated in January 2010.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's service-connected left wrist disability equates to limitation of extension no worse than 50 degrees and limitation of palmar flexion no worse than 40 degrees; there is no ankylosis of the wrist.

2.  The Veteran's service-connected lumbar disc disease, status post laminectomy at L4-L5, equates to disability no worse than limitation of flexion to 45 degrees and has not resulted in ankylosis of the spine; there are no associated objective neurologic abnormalities other than the service-connected L5-S1 radiculopathy affecting the left lower extremity for which a separate rating may be granted.  

3.  Since March 3, 2010, the Veteran's service-connected L5-S1 radiculopathy affecting the left lower extremity has been manifested by moderate incomplete paralysis due to decreased sensation, pain, and weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5214, 5215 (2012).

2.  The criteria for an initial rating in excess of 20 percent for lumbar disc disease, status post laminectomy at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2012).

3.  Effective March 3, 2010, the criteria for an initial rating of 20 percent for L5-S1 radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2012).

4.  The criteria for an initial rating in excess of 20 percent for L5-S1 radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in July 2007 (left wrist) and June 2008 (lumbar spine) complied with VA's duty to notify the Veteran.  As regards the left lower extremity, the Board observes that the Veteran never actually filed a claim seeking service connection.  Rather, the award of service connection arose from the findings shown on a VA examination.  The July 2007 and June 2008 letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, regarding the lumbar spine and left lower extremity rating claims, the Board observes that such claims are "downstream" issues in that they arose from initial grants of service connection.  Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman at 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the letters and a letter dated in June 2012 (lumbar spine and left lower extremity) informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

Pertinent VA examinations/opinions with respect to the issues on appeal were obtained in December 2008 (wrist and lumbar spine), October 2009 (wrist), November 2009 (lumbar spine), March 2010 (all issues), and May 2012 (all issues).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2008, October 2009, November 2009, March 2012, and May 2012 VA examinations obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the statements of the Veteran, provided findings necessary to apply the appropriate rating criteria, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As discussed in detail below, the Board concludes that staged ratings are not warranted in these claims.  


Left Wrist

The Veteran contends that he is entitled to a rating in excess of 10 percent for the service-connected residuals of a left wrist injury due to the severity of his symptomatology.  The Veteran has contended that he has difficulty holding and gripping items and that his left wrist locks.  See, e.g., March 2009 substantive appeal.

This service-connected disability is rated as 10 percent disabling under DC 5215, which evaluates limitation of motion of the wrist.  38 C.F.R. § 4.71a, DC 5215 (2011).  As the Veteran has been shown to be right handed, the evaluations for the minor wrist are warranted.  (The Veteran has been service connected for radiculopathy and ulnar neuropathy of the left arm that has been separately rated under DC 8615 (neuritis of the median nerve), which is not the subject of this appeal.)

Specifically, pursuant to DC 5215, 10 percent evaluations are warranted for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Id.  

In this case, the Veteran is receiving the maximum schedular rating under DC 5215.  Thus, the Board will look to other diagnostic codes to determine whether an increased rating is warranted.  The only other rating criteria available for evaluating wrist disabilities is DC 5214, which evaluates impairment from ankylosis of the wrist.   38 C.F.R. § 4.71a, DC 5214 (2011).  

Specifically, pursuant to DC 5214, 20 percent evaluation is warranted for favorable ankylosis in 20 to 30 degrees dorsiflexion.  Id.  A 30 percent evaluation is warranted for ankylosis in any other position except favorable.  Id.  A 40 percent evaluation is warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  

The Veteran's VA treatment records throughout this appeal have shown repeated complaints of pain and weakness, but no findings of ankylosis, either favorable or unfavorable.

The Veteran was afforded a VA examination in December 2008.  He reported pain rated as seven on a scale of one to ten (7/10).  He described weakness and stiffness, but denied swelling, heat or redness.  He had some instability and giving way, but he denied locking.  The Veteran reported fatigability and lack of endurance.  He reported flare-ups with pain of 9-10/10 that occurred perhaps once per week and lasted for one to two hours.  When he had flare-ups, the Veteran had to stay pretty much motionless.  He did not use any assistive devices.  He described no episodes of recurrent dislocation and not constitutional symptoms. The Veteran was disabled and not working, so his wrist did not interfere with his work; however, he had discontinued all sports and even bowling and dancing.  Examination revealed mild erythema and no edema.  There was moderate diffuse tenderness to palpation particularly on the posterior aspect of the wrist.  Range-of-motion testing revealed dorsiflexion of 50 degrees; plantar flexion of 55 degrees; radial deviation of 10 degrees; and ulnar deviation of 30 degrees.  Following repetition, the Veteran had discomfort at the extremes of the measured ranges of motion, but there was no observable decrease in his ranges of motion.  The remainder of the orthopedic examination was essentially within normal limits.

A record dated in July 2009 reveals that a wrist examination was essentially within normal limits and stable with essentially a full range of motion.  At a VA examination in October 2009, the Veteran reported that he did not use any type of assistive device.  He was unable to help with any household chores or yard work.  He had constant pain rated as 6/10; pain was aggravated by repeat use of the left hand, twisting motions, and even lifting as light an object as a coffee pot.  He denied any swelling.  He reported residual numbness and tingling in the fourth and fifth digits and had similar problems in the index finger and thumb.  There was no limitation of motion during flare-ups.  Examination revealed no swelling, tenderness or deformity.  His grip was strong.  Sensation appeared to be intact overall and there was no atrophy or evidence of nerve problems.  

The Veteran was afforded another VA examination in March 2010.  He reported that he had a "locking up" problem causing loss of grip and tending to give way.  He was unable to wear a watch.  He reported pain of 5-6/10, weakness, stiffness, and lack of endurance; however, he did not have swelling, dislocation, or subluxation.  Signs of inflammation included swelling, increased heat, redness, and tenderness.  He was currently receiving no treatment.  Flare-ups occurred with excessive use such as keyboard computer use tended to occur daily and lasted one to two minutes.  With flare-ups, there was always additional limitation of motion and functional impairment.  The Veteran did not wear a wrist support because it made the pain in his wrist worse.  He was unable to lift objects of any weight and it was difficult for him to use a computer.  There was no prosthesis.  Examination revealed tenderness both dorsally and ventrally.  There was no swelling or increased heat.  Range-of-motion testing revealed palmar flexion of 60 degrees; extension of 55 degrees; ulnar deviation of 32 degrees; and radial deviation of 22 degrees.  His strength was reduced by at least 30 percent and with repetitive motion was further reduced because of pain, but there was no change in range of motion.  X-rays were negative.

At the most recent VA examination in May 2012, the Veteran reported aching and soreness that worsened with activity because the wrist became "tired."  His hand locked up on him and he had problems moving his fingers.  His wrist was frequently tender.  Pain was worsened by use and was not constant.  Wrist locking and soreness were increasing.  His wrist worsened mildly with extreme cold weather.  Examination revealed palmar flexion of 50 degrees with pain beginning at 40 degrees; and dorsiflexion of 60 degrees with pain beginning at 55 degrees.  Following repetition, palmar flexion ended at 50 degrees and dorsiflexion ended at 60 degrees; there was no additional limitation of range of motion following repetitive use.  Functional impairment included less movement than normal and pain on movement.  He had localized tenderness or pain on palpation of joints/soft tissue.  Strength was 5/5 for flexion and extension.  He did not have ankylosis.  Functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  No X-rays revealed any abnormalities.  His left wrist pain prevented physically demanding work.

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected left wrist disability is not warranted at any time during the claim period.  As discussed above, the only rating available under DC 5215 is 10 percent.  For a higher rating to be warranted under DC 5214, ankylosis must be shown.  In this case, the evidence does not show, nor does the Veteran suggest, that he has ankylosis of his wrist.  The May 2012 examiner specifically found that there was no ankylosis.  Even when taking into account the Veteran's complaints of pain, weakness, stiffness, and lack of endurance, the evidence fails to show that his left wrist disability approximates ankylosis.  Here, the Veteran's motion has been shown to be no worse than 50 degrees of extension in December 2008; palmar flexion of 40 degrees due to pain in May 2012; 30 degrees of ulnar deviation in December 2008; and 10 degrees of radial deviation in December 2008.  The Board observes normal range of motion of the wrist is dorsiflexion of 70 degrees; palmar flexion of 80 degrees; ulnar deviation of 45 degrees; and radial deviation of 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

In this case, comparing the Veteran's worst ranges of motion to the normal ranges for the wrist, the Board concludes that the Veteran's limitation of motion does not equate to disability tantamount to ankylosis of the wrist.  Thus, absent findings of ankylosis or disability approximating ankylosis, a rating in excess of 10 percent for the Veteran's residuals of a left wrist injury is not warranted.

Furthermore, the Board finds that the assigned rating for the left wrist adequately portrays the functional impairment, pain, and weakness that the Veteran has experienced as a consequence of use of his left wrist.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237.  In finding that a higher rating is not warranted, the Board considered the functional impairment, including limitation on daily activities and limitation of motion shown during this appeal.  In this case, the May 2012 examiner opined that functional impairment includes less movement than normal and pain on movement.  However, the Veteran has not contended, nor does the evidence show, that such impairment equates to ankylosis.

The Board acknowledges the Veteran's complaints of weakness and his hand locking.  In this regard, the Board observes that the Veteran is also service connected for radiculopathy/ulnar neuropathy of the left wrist.  After receiving notice of the September 2010 rating decision awarding service connection for the radiculopathy/ulnar neuropathy as secondary to the Veteran's service-connected cervical spine disability, the Veteran did not disagree with the 10 percent evaluation assigned, nor has he since filed a claim for an increased rating for that disability.  To the extent that the Veteran has neurological wrist problems, such are contemplated by the 10 percent rating for radiculopathy/ulnar neuropathy, which is not on appeal.  In evaluating the residuals of a left wrist injury causing limitation of motion, the Board has considered the actual symptoms associated with the wrist disability.  For the reasons set forth above, the Veteran's left wrist disability do not warrant a rating in excess of 10 percent.   

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the left wrist disability warrants a rating in excess of 10 percent at any time during this claim.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 10 percent for this service-connected disability.  

Lumbar Spine

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for the service-connected lumbar disc disease, status post laminectomy at L4-L5 due to the severity of his symptomatology.  

In this case, the Veteran's lumbar disc disease has been shown to cause limitation of motion of the lumbosacral spine.  This service-connected disability is rated as 20 percent disabling under hyphenated DC 5241-5243.  DC 5241 evaluates impairment from spinal fusion and DC 5243 evaluates impairment from intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a, DCs 5241, 5243 (2011).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.  

A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or where there is favorable ankylosis of the entire cervical spine.  Id.  40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

IVDS is evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Id.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran's pertinent VA treatment records since the date of the award of service connection reflect his complaints of lumbar spine pain.  They do not show any incapacitating episodes as defined by VA.  Except for the service-connected radiculopathy of the left lower extremity, they also do not show objective neurological manifestations for which separate ratings can be granted.

He was afforded a VA examination in December 2008.  He reported pain in his low back, as well as pain that radiated to his left leg.  The pain was described as constant and was rated as 7/10.  The Veteran had flare-ups that increased pain to 10/10; they occurred daily and lasted perhaps one hour from the precipitating cause.  He was virtually chair bound for an hour or two during flare-ups.  He described no associated symptoms other than paresthesia.  He used a cane in his right hand, but no walker or crutches.  He also had a back brace.  On a good day, the Veteran was able to walk perhaps one block without aggravating pain.  He was in fact unsteady and had a history of falling perhaps once per week. 

Examination revealed a nine centimeter scar that was not inflamed and not tender, nor adherent to underlying tissue.  There was moderate diffuse tenderness to palpation of the paravertebral musculature in the lumbar area and percussion.  Gentle percussion over the spinous processes caused some discomfort.  Range-of-motion testing revealed flexion of 90 degrees, but motion was very slow and the Veteran expressed discomfort at the extremities of the range of motion; extension of 30 degrees; lateral flexion of 20 degrees bilaterally; and lateral rotation of 25 degrees bilaterally.  Following repetition, there was no increase in pain, which was noted at the extremes of motion, or decrease in his range of motion.  However, when he did forward flexion, it became more painful with each attempt.  The Veteran was diagnosed with status post lumbar laminectomy; no separate neurological abnormalities were diagnosed. 

The Veteran was afforded a second VA examination in November 2009.  He reported constant pain rated as 8/10.  Pain was aggravated by bending, lifting, and sitting for more than two hours.  His wife reported that he was unable to sit through a church service.  There was additional limitation in motion during flare-ups.  The pain occasionally radiated to the left foot and was associated with numbness and weakness of the left leg.  There was no bowel or bladder incontinence and there had not been any incapacitating episodes.  Examination revealed that the pelvis was level.  There was no lift or scoliosis and no spasm or tenderness.  Range-of-motion testing revealed pain on repeated flexion beyond 30 degrees; extension beyond 15 degrees; lateral bending beyond 15 degrees bilaterally; and lateral rotation beyond 30 degrees bilaterally.  The Veteran was diagnosed with a lumbar strain; no objective neurological abnormalities were diagnosed.

At a third VA examination in March 2010, the Veteran reported severe low back pain with pain radiating down to the left calf and foot.  He had had no incapacitating episodes in the last year.  Flare-ups occurred with bending, walking, and sitting for long periods; they tended to occur daily and sometimes twice a day, lasting for one to two hours.  The Veteran had additional limitation of motion and functional impairment during flare-ups.  Associated features included stiffness, fatigue, back spasms, weakness, limited range of motion, numbness at the belt line, and weakness of the left leg and foot, but no bowel or bladder problems.  The Veteran did have erectile dysfunction, the cause of which had never been known, but he believed that it might have been his medications.  He was able to walk and transfer and do the activities of daily living, but it was difficult for him to dress because it was difficult to bend over.  He was not working due to low back and leg pain.  He could drive less than 60 minutes because of his back problem.  

Examination revealed a 30 percent loss of strength and with repetitive motion there was further loss of strength, but there was no appreciable change in range of motion.  Range-of-motion testing revealed flexion of 46 degrees; extension of 33 degrees; left lateral flexion of 20 degrees; right lateral flexion of 30 degrees; and rotation of 22 degrees bilaterally, all with severe pain throughout the range of motion.  The Veteran winced with pain when subjected to range-of-motion tests.  Straight leg raising caused severe low back pain.  The Veteran was diagnosed with lumbar disc disease with L5-S1 radiculopathy.  No other objective neurological abnormalities were diagnosed.  

At a VA examination in May 2012, the Veteran was diagnosed with degenerative spine and disc disease, status post lumbar laminectomy.  He reported that his back pain was continuing to worsen.  Pain occurred through a large portion of the day, although it was not continuous.  His pain was severe enough with bending that his wife helped him put his socks on in the morning.  The Veteran reported that he tried to stay active, but that normal activities such as bending over exacerbated his symptoms.  Despite all of his pain medications, he continued to have back pain.  Flare-ups reportedly impacted the function of his thoracolumbar spine; the Veteran definitely had "bad days" but he could not associate that with any specific causes.

Range-of-motion testing revealed flexion of 60 degrees with pain at 45 degrees; extension of 10 degrees with pain at 10 degrees; lateral flexion of 25 degrees with pain at 25 degrees bilaterally; right lateral rotation of 25 degrees, with pain at 25 degrees; and left lateral rotation of 30 degrees with pain at 30 degrees.  The Veteran was able to perform repetitive use testing.  Following repetition, he had forward flexion of 60 degrees; extension of 10 degrees; lateral flexion of 25 degrees bilaterally; right lateral rotation of 25 degrees; and left lateral rotation of 30 degrees.  There was no additional limitation in range of motion following repetition.  The Veteran had less movement than normal and pain on movement following repetition.  Examination revealed mild left paraspinal muscle tenderness to palpation and no guarding or muscle spasm.  Following neurologic examination, the examiner indicated that the Veteran had no right radiculopathy.  He did not have any other neurologic abnormalities or findings related to his thoracolumbar spine condition.  There were no incapacitating episodes over the past 12 months due to IVDS.  A cane was very occasionally used.  The Veteran was unable to perform physically demanding work secondary to his service-connected lumbar spine disability.  

Following a review of the evidence, the Board concludes that an initial rating in excess of 20 percent is not warranted at any time since the award of service connection.  As discussed above, the next higher rating of 40 percent for lumbar spine disability based on limitation of motion requires that forward flexion be 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, when taking into account the Veteran's pain on motion, his forward flexion has been shown to be no worse than 45 degrees in May 2012.  Additionally, favorable ankylosis of the entire thoracolumbar spine has never been shown.  In this case, the currently assigned 20 percent rating contemplates forward flexion greater than 30 degrees but not greater than 60 degrees.  In other words, the ranges of motion shown since the award of service connection reveal that the currently assigned 20 percent evaluation adequately reflects the Veteran's actual impairment.  

In this regard, the Board finds that the assigned rating for the lumbar spine adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his lumbar spine.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5243.  In finding that a higher rating is not warranted, the Board considered the functional impairment, including limitation on daily activities and limitation of motion shown during this appeal.  Although the evidence shows that the Veteran does require the occasional use of a cane, the actual functional impairment, pain, and weakness shown by the pertinent medical findings discussed above indicates that the assigned 20 percent rating is warranted.  In other words, there is no suggestion in the record that his functional impairments are tantamount to favorable ankylosis or forward flexion of 30 degrees or less.

The Board has also considered whether a separate rating is warranted for any associated neurologic abnormalities, but finds that no such abnormalities aside from the service-connected radiculopathy affecting the left lower extremity have been shown.  In this case, the totality of the evidence fails to show any other associated objective neurologic abnormalities for which separate ratings can be granted.  Furthermore, the evidence fails to show any incapacitating episodes as defined by VA.  Therefore, a rating in excess of 20 percent based on incapacitating episodes is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's lumbar disc disease, status post laminectomy at L4-L5 warrants a rating in excess of 20 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 20 percent for this service-connected disability.  

Left Lower Extremity

The Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to May 22, 2012, and in excess of 20 percent from May 22, 2012, for the service-connected L5-S1 radiculopathy affecting the left lower extremity.  Specifically, he contends that his nerves are dead and that he has incurred injuries as a result of his left leg and foot giving out.  See, e.g., October 2010 notice of disagreement; September 2012 substantive appeal.  

This service-connected disability is rated as 10 percent disabling prior to May 22, 2012, and as 20 percent disabling from May 22, 2012, under DC 8520, which addresses paralysis of the sciatic nerve.  38 C.F.R. § 4. 124a, DC 8520 (2011).  

Specifically, pursuant to DC 8520, 10 percent evaluation is warranted for mild incomplete paralysis.  Id.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis.  Id.  A 60 percent evaluation is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  An 80 percent evaluation is warranted for complete paralysis consisting of the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran was afforded a VA examination in March 2010.  He reported pain that radiated to his left calf and to the foot.  He also had weakness of the left leg and foot.  Examination revealed decreased sensation in the left lateral foot, and the left calf was half an inch less in circumference than the right.  Deep tendon reflexes in the lower extremities were 2/5 and equal bilaterally.  Lasegue's test was positive.  

At the May 2012 VA examination, the Veteran reported numbness and tingling in his left lateral calf that extended down to his lateral foot, heel, and the fourth and fifth toes.  Those symptoms were there variably ranging from 40 percent to 90 percent of the day.  He associated worsening of his radiculopathy symptoms with his activity level, bending, twisting, and sitting for prolonged periods.  Examination revealed that hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all 5/5.  No muscle atrophy was present.  Knee deep tendon reflex was 2+ and ankle deep tendon reflex was 1+.  Sensory examination revealed normal sensation to light touch on the upper anterior thigh and thigh/knee; it was decreased on the lower leg/ankle and foot/toes.  Straight leg test was positive.  The Veteran's symptoms of radiculopathy were moderate intermittent pain, moderate paresthesia and/or dysesthesia, and moderate numbness.  The examiner opined that the severity of the Veteran's radiculopathy was moderate.  

The Veteran's pertinent treatment records since the date of service connection confirm complaints of left lower extremity pain and weakness.  A record dated in June 2012 shows that the Veteran sustained a microfracture in the left foot.  He reported that he injured his foot by jumping off of his porch, but did not feel initial pain due to his neuropathy.  The Veteran reportedly had an electric wheelchair that was on order.

Based on a review of the evidence, the Board concludes that an initial rating of 20 percent from the date of service connection, March 3, 2010, is warranted.  As noted above, the RO concluded that a staged rating was warranted, with a 20 percent evaluation for moderately incomplete paralysis warranted from May 22, 2012, the date of the most recent VA examination.  However, after reviewing the evidence, the Board finds that the Veteran's service-connected L5-S1 radiculopathy of the left lower extremity warrants the assigned 20 percent rating since the date of service connection.

Here, at the March 2010 VA examination, the Veteran was shown to have muscle atrophy evidenced by the circumference of his left calf being half an inch less than his right calf, in addition to diminished deep tendon reflexes.  Therefore, the evidence suggests that the Veteran's radiculopathy of the left lower extremity was more than wholly sensory and warranted a 20 percent evaluation for moderate incomplete paralysis.  In this case, the evidence does not reflect a worsening of the left lower extremity radiculopathy between the March 2010 VA examination and the May 2012 VA examination, supporting the Board's conclusion that a 20 percent rating is warranted from the date of service connection.  

However, the evidence does not show that a rating in excess of 20 percent is warranted at any time since the award of service connection.  The next higher rating of 40 percent evaluation requires moderately severe incomplete paralysis, which has not been shown.  In this case, the evidence shows that the Veteran has sensory loss, weakness, and pain.  Even with his complaints, the Veteran was shown to have full strength of 5/5 throughout his lower extremities at the May 2012 examination. Additionally, there was no muscle atrophy present and his knee deep tendon reflex was 2+, although his ankle deep tendon reflex was diminished.  Also, the examiner opined that the Veteran's radiculopathy resulted in only moderate symptoms.  Considering the Veteran's full strength and normal knee deep tendon reflexes, the Board cannot conclude that the Veteran's disability is better characterized as moderately severe.

The Board acknowledges the Veteran's recent foot fracture and his reports that he was unable to feel the pain from his fracture due to his neuropathy.  The Board also acknowledges the Veteran's reports of need for a wheelchair.  However, even when taking into account the Veteran's complaints, the fact remains that the objective medical evidence of record fails to establish that his radiculopathy results in a moderately severe disability for the reasons set forth above.  In this case, no medical professional provided any opinion suggesting that the Veteran's radiculopathy of the left lower leg disability equates to moderately severe incomplete paralysis.  Even when taking into account the Veteran's reports of falls due to his left leg disability, the objective findings on examination fail to show that this disability is moderately severe.  Therefore, a rating of 20 percent, but no higher, effective from the date of service connection is warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's L5-S1 radiculopathy affecting the left lower extremity warrants a rating of 20 percent, but no higher, since the award of service connection.  The Board also concludes that the evidence has not shown that the disability warrants a rating in excess of 20 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does support the schedular criteria required for an evaluation of 20 percent, but no higher, from March 3, 2010.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's left wrist disability, lumbar disc disease, status post laminectomy at L4-L5, or L5-S1 radiculopathy affecting the left lower extremity has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the left wrist disability, lumbar disc disease, and L5-S1 radiculopathy have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  

In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Moreover, although the Veteran has submitted evidence of disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability solely as a result of his service-connected disorders.  In this regard, the Board acknowledges the Veteran's receipt of SSA disability benefits as a result of his back, in addition to the Veteran's reports to VA examiners of being unemployable due to his lumbar spine disability.  However, the May 2012 examiner opined that the Veteran was only unable to perform physically demanding work; no medical professional has provided an opinion that the Veteran is unemployable due solely to service-connected disability.  In other words, even if the Veteran is unable to do physically demanding work, the evidence does not establish that he is unemployable.  In this case, the evidence fails to show that the Veteran's left wrist, lumbar spine, and/or left leg disabilities make him unemployable.  The issue of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities has, therefore, not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for a left wrist disability is denied.

Entitlement to an initial rating in excess of 20 percent for lumbar disc disease, status post laminectomy at L4-L5 is denied.

Entitlement to an initial rating of 20 percent, but no higher, effective from March 3, 2010, for L5-S1 radiculopathy affecting the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 20 percent rating for L5-S1 radiculopathy affecting the left lower extremity is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


